REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record (Siejko et al.; PG Pub. 2004/0106960) discloses using an acoustic sensor to detect heart sounds from a paced ventricular contraction and an intrinsic ventricular contraction (see Claim 37), but does not use that information to determine a worsening contractility.
The prior art of record (Baumann et al.; US Patent 5836987) discloses determining a timing interval between intrinsic and paced stimulations (see Claim 1) and selecting an amplitude for the therapy based on first and second heart sounds (see Claim 2), but does not differentiate the heart sounds based on whether the contraction was intrinsic or paced.
The prior art of record (An et al.; PG Pub. 2017/0113052) discloses determining signal metrics for a first and second heart sound and comparing the two metrics (see par. 64 and 74), but does not differentiate the heart sounds by whether the contraction was intrinsic or paced.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3792        

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792